PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/536,276
Filing Date: 8 Aug 2019
Appellant(s): UNITED TECHNOLOGIES CORPORATION



__________________
Jessica Fleetham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 19, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues that “the elements 24/42 [sic] do not facilitate radial compression in the system of Schaller”, and instead the spring 60 holds the radial stack under compression (page 2). As set forth in MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification. As described in the specification, the intermediate platform members 76 facilitate radial compression based on their positioning between the platforms and the rings (see par. 58, Fig. 3). The intermediate members 76 are trapped in the radial stack and are held in compression in between the ring and platform (Fig. 3). The intermediate elements 76 themselves do not contain a spring or thermal property that further enhances the compression, rather they facilitate the radial compression based on their positioning in between elements of the stack. The element 24 of Schaller (bottom of Fig. 1; also see insulator pad 44 at top of Fig. 1) of Schaller is positioned within the radial stack, and similarly, facilitate radial compression by being trapped in between the ring (Schaller 14) and platform (Schaller 34). Thus, the elements 24 of Schaller facilitate the radial compression in the system since they are positioned in the radial stack and transmit the radial compressive force (applied by spring 60, see annotated Fig. 1 below).


    PNG
    media_image2.png
    387
    364
    media_image2.png
    Greyscale

Annotated Figure 1 of Schaller
	Appellant further argues that “the elements 24/42 [sic] are not held in place in the radial stack by friction fit but rather by jambolts” (page 2). The Examiner disagrees that the jambolt (Schaller 28) holds element (24) in radial compression by friction fit, since the radial compression of stack is provided by the spring (Schaller Figs. 1-2, Col. 3, lines 6-12) with platform (34) and ring (14) holding the intermediate platform (24) in radial compression. The jambolt (28) abuts the insulator pad (“engages and further restrains the insulator pad 24”, see Schaller Col. 2, lines 26-28), but does not contribute to the radial compression on the stack. The element jambolt 28 of Schaller is analogous to interference members (78a, 78b) and snap ring (75) of the present application which hold and secure the intermediate platform in position (see application Fig. 3, pars. 56, 59). As described in the specification, snap ring 75 holds the side of the intermediate platform while the radial stack is described as being firmly secured together exclusively by friction-fit (par. 56): “In one further example, the spring 74 firmly secures together the segmented vane structures 64 in a stack with the inner and outer rings 62a/62b exclusively by friction-fit between the inner and outer rings 62a/62b in the segmented vane structures 64 and held in place by a snap ring 75, for example.” Thus, snap ring 75 and elements analogous to snap ring 75 that hold and secure the intermediate platform should not be interpreted as contributing to the radial compression of the radial stack. Jambolt (Schaller 28) is analogous to snap ring 75 since it retains the intermediate member and should not be interpreted as contributing to the radial compression of the stack.
	Additionally, it is noted that the jambolt does not firmly secure together the radial stack in radial compression (see claim 1, lines 3-5). The jambolt merely abuts the insulating pads: “A jambolt 28 extends through ring 14, engages and further restrains insulator pad 24” (Col. 2, lines 26-28). In this instance further references how the jambolt provides additional restraint than the lip member 26. The Examiner disagrees that “further” implies support in other directions. Even assuming arguendo that the jambolt retains the insulating pad 24 in a radial manner (see page 3 “radial support of the elements 24/42 [sic]”), it would appear that this radial support connection would be excluded since it does not firmly secure together the radial stack in radial compression. Thus, the jambolt would not facilitate the radial compression (claim 1, lines 12-13), and does not meet the claim limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.